Citation Nr: 1456561	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus and plantar fasciitis with arthritis of the feet and status post right foot surgery (a bilateral foot disability) from January 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to February 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 (feet) and May 2013 (erectile dysfunction) rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, assigned a temporary total (convalescence) rating for bilateral foot disability effective November 2, 2007 and a 10 percent rating effective January 1, 2008, and denied service connection for erectile dysfunction.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran clarified that his appeal in the matter of the rating for the bilateral foot disability was limited to the rating assigned upon termination of the temporary total convalescence rating (i.e., from January 1, 2008).  In July 2010 the matter of the rating for bilateral foot disability was remanded by the Board for additional development, to include an examination to assess the disability.  Following such examination, a March 2011 rating decision increased the rating for the bilateral foot disability to 30 percent effective January 1, 2008, and awarded a temporary total rating for the period from December 8, 2010 to February 1, 2011 [The matter of the rating for that period of time is not for consideration, as the disability was rated totally disabling.].  In July 2013, the Board again remanded the matter of the bilateral foot disability for additional development.

The issue of service connection for erectile dysfunction is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  Prior to September 27, 2013, the Veteran's bilateral foot disability is not shown to have been more than "severe" in extent.

2.  Throughout since September 27, 2013, the Veteran's bilateral foot disability is reasonably shown to have approximated a "pronounced" degree of severity; disability equivalent to loss of use of one or both feet is not shown.


CONCLUSION OF LAW

The Veteran's bilateral foot disability warrants a staged increased rating of 50 percent (but no higher), effective September 27, 2013, but not prior to that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5276 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A December 2006 letter explained the evidence necessary to substantiate the bilateral foot claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent postservice treatment records have been associated with the record.  The RO arranged for VA examinations in November 2007, August 2009, December 2010, and September 2013 (with addendum in January 2014).  The Board finds that the reports of these examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and allow for consideration of all applicable criteria.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the bilateral foot disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the May 2010 hearing, the undersigned identified the issue on appeal, focused on the criteria necessary to substantiate the claim for increase, and identified evidence that could assist the Veteran in substantiating the claim.  A hearing notice defect is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment were shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's bilateral foot disability is rated 30 percent under Code 5276.  In considering other applicable diagnostic codes, the Board finds that because pes cavus has not been diagnosed, Code 5278 does not apply.  As the remaining Codes pertaining to orthopedic disability of the feet do not provide for a rating in excess of 30 percent, rating under those codes would be of no benefit to the Veteran.  Codes 5277, 5279, 5280, 5281, 5282, 5283, 5284.

Under Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A (maximum) 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Private treatment records dated from June to September 2006 notes treatment for right foot plantar fasciitis.  October 2006 right foot X-rays show very mild degenerative changes along the dorsum of the foot at the talonavicular joint; the study was negative for evidence of pes planus.  June 2007 X-rays show small spurs on the superior and plantar surfaces of the calcaneus.  In July 2007, the Veteran reported foot pain relieved only by cortisone injections.  A September 2007 record notes an assessment of plantar fasciitis.  

On November 2007 VA examination, the Veteran reported constant pain in the bilateral heels that radiates to his toes and is a level 10 (on a scale of 10) at its worst.  He stated that the pain is elicited by physical activity and is relieved by rest and medication (ibuprofen, intraarticular steroid injections, Tylenol, and Lortab).  The Veteran reported that he cannot function without medication and that with standing or walking, he has pain, weakness, stiffness, swelling, and fatigue.  He denied pain, weakness, stiffness, or fatigue at rest.  It was noted that the Veteran was postoperative day 4 from right foot surgery.  The examiner noted that his gait is normal and he was not utilizing an ambulatory aid device.  On weight-bearing revealed the right foot revealed small spurs in the plantar and Achilles consistent with osteoarthritis.  A non-weight bearing left foot examination showed plantar and Achilles calcaneal spurs consistent with osteoarthritis.  Weight bearing examination was noted to be essentially the same.  Bilateral plantar fasciitis, pes planus, and osteoarthritis were diagnosed.

In November 2007, the Veteran underwent right plantar fascial release.  Post surgery, he reported foot pain at a level 7 out of 10 when he walks on the heel.  An additional November 2007 record notes that the Veteran was post surgery and reported the pain was a level 4 out of 10 at most.  An April 2008 record notes that right foot pain was improved after surgery.  In December 2008, the Veteran reported foot pain at a level of 10 (out of 10) at its worst.  An August 2009 record notes that the Veteran reported using different inserts, but that none have effectively eliminated his pain.  

On August 2009 VA pes planus examination, the Veteran reported constant foot pain, exacerbated by physical activity and relieved by rest, at a level 5 (out of 10).  He stated that he can function without medication when in pain.  He indicated that at rest, standing, and walking he had pain, but no weakness, stiffness, swelling, or fatigue.  Examination of the right foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right and left great toe.  Palpation of the plantar surface of the right foot revealed slight tenderness.  There was no tenderness of the plantar surface of the left foot.  Alignment of the Achilles tendon was normal on the right and left with weight bearing and without.  Pes planus and pes cavus were not noted.  Hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not noted, and there was no limitation with standing and walking.  It was noted that the Veteran used shoe inserts, but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-ups of shoes.  The examiner indicated that the symptoms and pain are relieved by the shoe inserts.  Weight bearing (and non-weight bearing) X-rays of the feet showed plantar and Achilles calcaneal spurs.  The examiner noted that pes planus was not found on weight bearing X-rays, and diagnosed bilateral plantar fasciitis.  The examiner also noted that while the Veteran has a scar on the right heel from surgery (in November 2007), such was not painful and did not cause skin breakdown or any other functional impairment.

In December 2009, it was noted that the Veteran has chronic heel pain at a level 8 (out of 10) and no pain with non-weight bearing activity.  In May 2010, he testified before the undersigned that as soon as he got out bed, his feet hurt and he experienced constant pain from his job teaching because he was on his feet all day.  He reported that splints, inserts, and other treatment mechanisms did not provide relief.  

In July 2010, the Veteran was seen for right heel pain reported as a 9 on a scale of 1 to 10, mostly at night after a long day on his feet.  The assessment was recurrent plantar fasciitis pain.  An October 2010 record notes that the Veteran has a slight limp favoring his right foot.  In December 2010, the Veteran underwent right foot tendo Achilles lengthening.

On December 2010 VA foot examination, the Veteran reported that his feet have gotten progressively worse.  Left foot symptoms identified included pain (on standing and walking), redness, stiffness (on standing, walking, and at rest), fatigability (one standing and walking), weakness (on standing and walking), and lack of endurance (on standing and walking).  These symptoms were located in the Achilles tendon area and plantar fascia.  Right foot symptoms identified included pain (one standing, walking, and at rest), swelling (on standing and walking), redness (on standing and walking), stiffness (on standing, walking, and at rest), fatigability (on standing and walking), weakness (on standing and walking), and lack of endurance (on standing and walking).  These symptoms were located in the Achilles tendon area and plantar fascia.  It was noted that flare-ups of usually occurred weekly or more often, lasted 1 to 2 days, and were precipitated by weight bearing.  It was noted that the Veteran could not stand more than a few minutes or walk more than a few yards (and did not require assistive aids or devices).  

On physical examination of the left foot, there was evidence of painful motion, tenderness, and weakness, but no evidence of swelling, instability, or abnormal weight bearing.  There was evidence of pain in all planes of range of motion and he was tender over the Achilles tendon area and plantar fascia.  He also had weak flexion and extension of the toes and ankle secondary to this pain.  There was inward bowing of the Achilles on and without weight bearing, not correctable with manipulation.  The examiner also noted mild pronation and no arch present on and without weight bearing.  There was pain on manipulation.  The weight bearing line was medial to the great toe and there was no evidence of foot muscle atrophy.  Range of motion studies found right and left dorsiflexion to 5 degrees, plantar flexion to 5 degrees; and eversion and inversion to 5 degrees with pain throughout.  The examiner indicated that repetitive use testing caused no change in range of motion due to pain, fatigue, weakness, or lack of endurance.  It was also noted that the Veteran's gait was slow and appeared painful without shoes.  X-rays showed no evidence of plantar fasciitis, but minimal asymmetric thickening of the medial band relative to the lateral, with a focal area of mild thinning.  Three views of the right foot showed mild osteoarthritis of the right first metatarsophalangeal joint, a small plantar spur, and small Achilles enthesophyte.  Three views of the left foot showed mild degenerative joint disease of the first metatarsophalangeal joint and small plantar and posterior bony spurs of the calcaneus.  The diagnosis was bilateral pes planus with plantar fasciitis, status post right plantar fascial release and arthritis.

In April 2011, the Veteran reported continuing to have right lower extremity pain on walking for any duration.  He indicated he ambulates with a walking cane, and that sitting relieve the pain.  It was noted that he received custom shoe inserts in July 2010, but that such did not relieve his foot pain, pes planus condition, or extreme tenderness on the plantar surfaces of the right foot.  It was further noted that he had a severely tight tendo Achilles tendon with manipulation.  A September 2011 private treatment record notes an impression of plantar fasciitis.

A February 2012 record notes the Veteran was still complaining of pain after his surgical procedure for plantar fasciitis.  A February 2013 record notes chronic foot pain/plantar fasciitis, and that the Veteran took ibuprofen as needed for pain and wore shoe inserts.
In April 2013, a private physician stated he had treated the Veteran for plantar fasciitis and heel spurs on two occasions, and that the Veteran has received physical therapy and anti-inflammatory non-steroid treatment.  In July 2013, the assessment was a calcaneal spur.  It was noted that he underwent removal and was issued a pair of heel cups for bilateral heel pain.

On September 2013 VA foot conditions examination, degenerative joint disease of the feet was diagnosed.  The Veteran reported having right foot pain when getting out of bed in the mornings and stated he will have pain if he is on his feet for long periods of time.  He reported receiving injections for pain and stated he does not want more surgery.  He indicated he wears inserts in his shoes.

On September 2013 VA flatfoot examination, bilateral pes planus with plantar fasciitis was diagnosed.  The examiner noted that the Veteran had pain on use of both feet and that it is accentuated on use.  He had pain accentuated on manipulation of the right foot.  It was noted that he had characteristic calluses on both feet and that his symptoms were not relieved by arch supports.  His right foot had extreme tenderness of the plantar surface and such tenderness was not improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height on weight-bearing of both feet and objective evidence of marked deformity of the feet.  There was however no marked pronation of the feet.  The weight-bearing line fell over or medial to the great toe in both feet.  The examiner indicated there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran was also noted to have inward bowing of the left Achilles' tendon.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner further noted that the Veteran had scars, but none were painful and/or unstable.  The examiner noted that there was deformity of the right Achilles tendon and tenderness of the right plantar surface at the heel, as well as point tenderness over the thickened portion of the Achilles tendon posteriorly.  The feet were visibly flat upon standing, and the Veteran's gait was noted to be antalgic favoring his right lower extremity.  It was noted that he did not use assistive devices.  Diagnostic testing showed degenerative arthritis in the feet.  The examiner additionally indicated that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

In a January 2014 addendum the September 2013 examiner clarified that the Veteran has marked pronation in the left foot, extreme tenderness of the plantar surfaces in the right foot, marked inward displacement/spasm in neither foot, and that neither foot was improved by orthotics.

An April 2014 record notes that the Veteran's right heel hurts worst in the morning with his first few steps and that he does not walk barefoot.  The assessment was right plantar fasciitis.  In September 2014, the Veteran was seen for chronic right foot pain over the plantar aspect of the heel.

Based on the foregoing, the Board finds that a rating in excess of 30 percent under Code 5276 was not warranted prior to September 27, 2013.  The evidence does not show that prior to that date the foot disability picture presented met or approximated one of a pronounced degree of impairment, so as to warrant the next higher (50 percent) schedular rating.  During that period the Veteran consistently reported painful feet, with pain relieved by rest.  On August 2009 VA examination, it was noted that the Veteran's foot symptoms were relieved by shoe inserts.  On December 2010 VA examination, there was pain on manipulation and the weight bearing line was medial to the great toe with no evidence of muscle atrophy of the left foot.  In April 2011, he was noted to have a severely tight tendo Achilles tendon on manipulation.  While these symptoms suggest a "severe" foot disability, they do not reflect or approximate marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The Board notes the Veteran's allegations that his symptoms are not relieved by shoes or appliances; however, the August 2009 VA examiner, after interview and examination of the Veteran, found that the symptoms were relieved by shoe inserts (and he did not require orthopedic shoes or appliances).  Pain on manipulation and use, weight bearing line medial to the great toe, and inward bowing of the tendo Achilles are all symptoms encompassed by the 30 percent rating that has been assigned.   Notably, prior to September 27, 2013, no treatment record or report of VA examination described the Veteran's tenderness to palpation as extreme or indicated that the Veteran had marked pronation or marked inward displacement of the tendo achillis.  Accordingly, a rating in excess of 30 percent under Code 5276 was not warranted prior to September 27, 2013.

From September 27, 2013, the Veteran's bilateral foot disability picture is shown to have increased in severity.  On examination on that date he was found to have marked pronation in the left foot, extreme tenderness of the plantar surfaces in the right foot, and symptoms in both feet were unimproved by orthotics.  Although marked inward displacement and severe spasm of the tendo achillis on manipulation were not shown, the findings noted approximate the criteria for a 50 percent rating under Code 5276, warranting such rating from the date of examination.

The analysis progresses to consideration of whether a rating in excess of 50 percent is warranted for any period of time since September 27, 2013.  Notably, a 50 percent rating is the maximum schedular rating available under Code 5276.  [A higher rating (and special monthly compensation) is warranted if there is loss of use of a foot (in which case the feet would be separately rated, and the ratings combined).  See 38 C.F.R. § 4.71a, Code 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.]  His ability to stand and walk on his feet, even if as limited as he describes it vs. objective findings of remaining function, clearly reflects more function than would be served with amputation stumps.  See 38 C.F.R. § 4.63.  Notably, he continues in his job as a teacher, which requires prolonged standing.  .

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the feet that is not encompassed by the schedular staged ratings now assigned.  The Veteran's primarily complaint is of functional limitation due to pain.  The degree shown is encompassed by the 30 and 50 percent ratings currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, as the Veteran is employed full time as an instructor/teacher the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).


ORDER

A "staged" increased rating of 50 percent is granted for the Veteran's bilateral foot disability, effective September 27, 2013, subject to the regulations governing payment of monetary awards; a rating in excess of 30 percent for the bilateral foot disability prior to September 27, 2013 is denied.


REMAND

A May 2013 rating decision denied the Veteran service connection for erectile dysfunction.  Correspondence from the Veteran received in September 2013 expresses disagreement with the denial and is reasonably interpreted as a (timely) notice of disagreement with the May 2013 rating decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

Arrange for all development necessary, adjudicate the matter of service connection for erectile dysfunction and advise the Veteran and his representative of the decision.  Then issue an appropriate SOC addressing the clam.  The Veteran and his representative should be advised of the time afforded for perfecting his appeal, and afforded opportunity to do so.  If this occurs, this matter should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


